DETAILED ACTION

Response to Amendment
Claims 21, 23-26 and 31-43 are pending in the application, with claims 32-43 currently withdrawn.  Previous ground of rejection under 35 USC 112 (a) have been maintained, with new grounds of rejection under 35 USC 112 (a) for new matter and 35 USC 103 added as a result of the amendment to the claims submitted 10/19/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23-26 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. “[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’” In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” Wands, supra. Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed.
With regard to the Wands factor, breadth of the claims, it is noted that the claimed battery separator contains properties which may be described as superlative or absolute with respect to the property they are describing (“never melts at any high temperature; does not react with the cathode or anode under any conditions; has a mechanical strength equal to or greater than steel; is an electronic insulator under any conditions; and/or blocks metal dendrite growth”).  These superlative, absolute properties do not appear to be fully described within the instant specification in terms of how they are achieved explicitly through structural and tested examples.  Stated another way, the instant specification merely states these properties in a superlative, absolute manner without adequate evidence of their existence. This disclosure alone would not have enabled one of ordinary skill in the art to make and use a separator having the aforementioned superlative, absolute properties recited in claim 21.
The Wands factors of amount of direction or guidance presented, the presence or absence of working examples, quantity of experimentation necessary, and the relative skill of those in the art do not weigh in favor of enablement because Applicants’ disclosure broadly discloses the claimed invention without including detailed explanations of any working examples to guide one of ordinary skill in the art how to make and use the claimed invention, namely, a battery separator that “never melts at any high temperature; does not react with the cathode or anode under any conditions; has a mechanical strength equal to or greater than steel; is an electronic insulator under any conditions; and/or blocks metal dendrite growth”.  Applicants disclose “one way of imparting some of the foregoing properties is by incorporating a ceramic into the battery separator” at P8-9 (¶ spanning both pages).  However, no explicit amount, content, type, etc. of ceramic is further provided to guide one of ordinary skill in the art.  Additionally, Applicants disclose “the microporous membrane may be manufactured in any manner not inconsistent with the stated goals herein” at P10 / ¶ bottom.  Applicants further disclose some general methods of manufacture that may be utilized at P11-13.  However, these methods are stated in general terms and not explicitly explained to give one ordinary skill in the art adequate guidance to make and use such a separator exhibiting these properties.  Additionally, since the methods and materials above do not provide adequate guidance as stated above, the quantity of experimentation necessary to produce a porous membrane separator having the claimed properties of claim 21 (“never melts at any high temperature; does not react with the cathode or anode under any conditions; has a mechanical strength equal to or greater than steel; is an electronic insulator under any conditions; and/or blocks metal dendrite growth”) is undue/significant to one of ordinary skill in the art.
The Wands factors the nature of the invention, the state of the prior art, and the predictability or unpredictability of the art are all interrelated (with the state of the prior art and relative skill of those in the art being substantially neutral), and, the Applicants’ disclosure does not weigh in favor of enablement.  As stated above, the Applicants’ disclosure of ceramic utilized with a porous membrane including methods and materials only stated in generalized terms does not lend one of ordinary skill in the art to predictably relate the claimed properties as recited in the instant claims to those of porous separators in the prior art.  Rather, the aforementioned direction provided in Applicants’ disclosure lends a high degree of unpredictability when comparing prior art porous membranes to the porous membrane as a separator in the instant disclosure.  
Weighing all of the above evaluated Wands factors together, it is concluded that a paucity of direction or guidance within the Applicants’ disclosure (to make and use a separator having the claimed properties) submitted 9/17/2019 exists.  Under the circumstances, the burden has shifted to the Applicants to show that undue experimentation would not have been required.  Further, claims 23-26 and 31 are rejected since they depend from claim 21.

Claims 21, 23-26 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Amended claim 21 discloses “solid state electrolyte uptake polymers, gel electrolyte uptake polymers, and liquid electrolyte uptake polymers…” at lines 6-8.  P14/L18-20 of the instant specification discloses “[t]he ionic conductive medium may be at least one of a solid state electrolyte, a gel electrolyte or a liquid electrolyte uptake polymer…”.  It is noted that “solid state electrolyte” and “gel electrolyte” are stated in general terms, not including “uptake polymers”, which is more specific, for each of the aforementioned substances.  As such, “uptake polymers” in the instant specification is deemed to apply only to “liquid electrolyte (uptake polymers)”.  Further, claims 23-26 and 31 are rejected since they depend from claim 21.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2012/0231321) in view of Park et al. (US 2013/0337312) and further in view of Schmitz et al. (US 2016/0322662).
Regarding claims 21 and 23-26, Huang et al. discloses in Figs 1-5, a battery separator (ref 32) comprising a dry process ([0021], [0052]-[0054]) porous membrane (ref 30) comprising polyethylene ([0035], [0009]), wherein the porous membrane (ref 30) is filled with an ionic conductive medium of liquid electrolyte uptake polymers ([0013], [0037], [0040], [0045]), and containing ceramic ([0027], resists dendrites explicitly, and thus other claimed properties consistent with the instant specification)
Huang et al. does not explicitly disclose the separator has an average pore size less than 1 micron, contains multiple co-extruded layers of thickness 0.1 – 0.9 microns
Park et al. discloses in Figs 1-3, a battery separator (Abstract) including a multi layer separator ([0027]) including individual layers about 150 nm thick ([0030]) that are co-extruded ([0047]) with pores about 100 nm in size ([0047]).  This configuration enhances separator physical and electrical performance ([0009], [0047], [0030]).
Park et al. and Huang et al. are analogous since both deal in the same field of endeavor, namely, battery separators.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the individual layer structure including thickness and pore size via extruding multiple layers as disclosed by Park et al. into the separator of Huang et al. to enhance separator physical and electrical performance, and thus also enhance overall battery performance.

Huang et al. also does not explicitly disclose the separator has a Gurley of 300 – 10,000.
Schmitz et al. discloses a lithium battery separator ([0018]) comprising a porous membrane having an infinite (the instant spec discloses 10,000 is “infinite”) Gurley value ([0106], [0119]).  This configuration enhances gas tightness and performance of the separator ([0106], [0119]).
Schmitz et al. and Huang et al. are analogous since both deal in the same field of endeavor, namely, porous membrane battery separators.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the membrane composition of Schmitz et al. into the porous membrane of Huang et al. to impart an infinite Gurley value into the porous membrane, thereby enhancing gas tightness and overall performance of the separator.

Regarding claim 31, modified Huang et al. discloses all of the claim limitations as set forth above and also discloses the battery separator is microporous ([0013]-[0015]).

Response to Arguments
Applicant's arguments filed 10/19/2022 with respect to rejections under 35 USC 112 (a) have been fully considered but they are not persuasive.

Applicants argue the 10/19/2022 amendment to claim 21 provide sufficient information to enable a skilled artisan (to make and use the invention).  This appears to be a conclusory statement, not explicitly addressing how the claimed separator exhibits the claimed properties (“never melts at any high temperature; does not react with the cathode or anode under any conditions; has a mechanical strength equal to or greater than steel; is an electronic insulator under any conditions; and/or blocks metal dendrite growth”).
The instant specification does not explicitly address a separator that exhibits the aforementioned properties.  Each of the aforementioned properties is described in a superlative, absolute manner that is not backed up by sufficient evidence within the instant specification.  For example, with respect to a battery separator that “never melts at any high temperature”, no discussion of what a “high temperature” is nor is any experimental data provided of non-meltage at this “high temperature”.  Hypothetically speaking, is a “high temperature” a temperature a battery separator aboard a spacecraft that is approaching the Sun is exposed to?  In such a situation, it would be obvious to one of ordinary skill in the art that a battery separator exposed to such a temperature would melt (and the entire spacecraft would melt / be destroyed).  It would be obvious to one of ordinary skill in the art that at some point, a battery separator would melt at a “high” temperature.  A similar analysis may be provided for each of the other claimed battery separator properties (i.e. no definitive evidence within the specification is given illustrating the claimed battery separator has a mechanical strength equal to or greater than steel).  Merely stating such superlative, absolute properties in the specification does not provide evidence of reduction of these properties to practice in the claimed battery separator.  As such, the 10/19/2022 amendment is deemed not to overcome the 35 USC 112 (a) rejection.

Applicant’s further arguments with respect to claims 21, 23-26 and 31 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725